Citation Nr: 1638682	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-03 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include degenerative disc disease (DDD) and degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel	

INTRODUCTION

The Veteran served on active duty from October 1988 to December 1992.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied service connection for degenerative disc disease of the lumbar spine.  

The Veteran testified at a personal hearing before a Veterans Law Judge (VLJ) of the Board in Washington, D.C., in December 2011, and a transcript of the hearing is of record.  In an April 2016 letter, the Board advised the Veteran that the VLJ from the December 2011 hearing was not currently available to participate in the appeal and offered him the opportunity for a hearing before a new VLJ.  In April 2016, the Veteran submitted a signed statement indicating that he did not wish to appear at another hearing; as such, the Board will proceed accordingly.

The issue on appeal was previously remanded by the Board in March 2014 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain a VA medical opinion regarding the etiology of the Veteran's spine disorder.  This was accomplished, and the claim was readjudicated in a September 2014 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

Also, in March 2015, additional VA treatment records were associated with the claims file after the claim was last readjudicated by the RO.  However, these records mostly address the Veteran's psychiatric disorder (not currently on appeal); as such, no prejudice results to him in the Board proceeding with an adjudication of such matter.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed DDD and DJD of the lumbar spine.

2.  Symptoms of lumbar spine arthritis (DJD) were not chronic in service and did not manifest to a compensable degree within one year of service separation.

3.  Symptoms of lumbar spine DJD have not been continuous since service separation.

4.  The Veteran's lumbar spine disorder was not incurred in service and is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disorder, to include DDD and DJD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated in January 2009, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA treatment records, the November 2012 Board hearing transcript, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded a VA examination in connection with his service connection claim in May 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA nexus opinion considered all the pertinent evidence of record, the Veteran's reported in-service symptoms, and provided a complete rationale for the opinions stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Veteran's lumbar spine disorder, which includes DJD, is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) will be applied to the claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for a Lumbar Spine Disorder

The Veteran maintains that he has a lumbar spine disorder that is related to service.

Initially, the Board notes that VA treatment records show numerous diagnoses of lumbar back pain, DDD, and DJD of the lumbar spine.  In a December 2012 MRI report of the lumbar spine, the Veteran was diagnosed with "degenerative changes of the lumbar spine."  See also e.g, VA treatment records dated in January 2010, November 2013, and January 2014.

The evidence includes a September 1990 service treatment record where it was noted that the Veteran complained of low back pain for 4 days.  There was no trauma involved.  An assessment of "pain lower back" was noted.  In a March 1992 screening note of acute medical care, the Veteran complained of low back pain for 6 months.  When doing sit-ups, the Veteran stated that he could hear his low back pop.  He reported having pain when putting strain on the lower back.  Upon physical examination, there was no reaction to palpation, no crepitus, and range of motion testing was normal.  An assessment of possible lower back pain was noted.  In May 1992, the Veteran was again seen for complaints of back pain that had been present, on and off, for 1 year.  Upon examination, the Veteran had full range of motion, but some tenderness.  An assessment of possible lower back strain was noted.  In a November 1992 report of medical history, completed by the Veteran at service separation, he specifically checked "YES" as to having "recurrent back pain."  However, in the November 1992 report of medical examination, conducted at service separation, a clinical evaluation of the Veteran's spine was normal and DJD of the spine was not noted.  For these reasons, the Board finds that the Veteran's symptoms of lumbar spine arthritis (DJD) were not chronic in service.

Further, the evidence demonstrates that symptoms of lumbar spine arthritis have not been continuous since service separation and did not manifest within one year of service separation.  Post-service VA treatment records include a May 1996 treatment record where the Veteran reported lower back pain for 10 days.  During the evaluation, the Veteran reported having a similar episode 2-3 years ago in military.  He reported that he was moving a TV upstairs and his back went out for 2 weeks.  The Veteran was diagnosed with a muscle strain.  

In a March 1999 treatment record, the Veteran complained of low back pain that radiated.  In a June 2000 VA treatment record, the Veteran was again seen for back pain.  He reported that while lifting a desk at his mother's house, he felt something "slip."  The Veteran was diagnosed with a lumbar strain.    

Notably, however, in a following August 2002 radiology report, the Veteran's lumbar spine was normal. 

In a September 2007 VA treatment note the Veteran was seen for complaints of pain in the lower back radiating to the lateral part of the left lower extremity for 3 days.  X-rays of the lumbar spine showed slightly decreased lordosis with moderate narrowing of L4-L5 and severe narrowing of L5-S1 discs.  In January 2010 and February 2010 VA treatment notes, the Veteran complained of constant, sharp pain to the back.  He reported the date of onset as 1992, which had progressively worsened since that time.  

In a December 2012 MRI report of the lumbar spine, the Veteran was diagnosed with "degenerative changes of the lumbar spine."

The post-service medical evidence discussed above shows that the Veteran was first diagnosed with DJD of the lumbar spine in December 2012 (MRI report).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  The Board finds that this evidence demonstrates that lumbar spine arthritis did not manifest within one year of service separation.  Therefore, the Veteran is not entitled to presumptive service connection under 38 C.F.R. § 3.307(a)(3).  

Further, post-service VA treatment records show that the Veteran was seen in May 1996 (approximately 4 years following service separation) for lower back pain for 10 days.  During the evaluation, the Veteran reported having a similar episode 2-3 years ago in military; however, he did not indicate that he had experienced continuous back pain or symptoms since service separation.  Importantly, an August 2002 radiology report showed that the Veteran's lumbar spine was normal and no arthritis was noted.  Indeed, it is reiterated that there was no diagnosis of pathology to the lumbar spine until September 2007.  As such, the Board finds that symptoms of lumbar spine DJD have not been continuous since service separation.

Concerning direct service connection, for the reasons that will be set forth below, the Board further finds that the weight of the competent, probative, and credible evidence of record demonstrates that lumbar spine arthritis and DDD is not related to service.  

The evidence includes a September 2009 VA examination.  The examiner opined that the Veteran's disorder was less likely than not related to service.  In support of this opinion, it was noted that the Veteran was seen only one time for back pain while in service; however, a review of the record (as discussed above) reveals that the Veteran was seen several times for complaints of back pain during active duty service, as illustrated in service treatment records dated September 1990, March 1992, and May 1992, as well as the notation of recurrent back pain in November 1992.  Moreover, the examiner noted that there was no lower back evaluation between 1992, date of discharge, and 2002.  However, the evidence of record includes treatment records showing treatment and complaints of back pain as early as 1996.  Finally, the Veteran has asserted that he has experienced ongoing back pain since service.  However, the examiner did not adequately address the Veteran's assertions of continuity of symptomatology.  For these reasons, the Board finds that the September 2009 VA medical opinion lacks probative value.

Pursuant to the Board's March 2014 remand, VA obtained another medical opinion in May 2014.  The examiner opined that the Veteran's lumbar spine disorder, was less likely than not related to service.  In support of this opinion, the examiner indicated that service treatment records showed complaints and evaluations for nonradicular low back pain in September 1990, March 1992, and November 1992.  There was no further follow-up for low back pain after May 1992.  The Report of Medical History dated in November 1992 noted a reply of "Yes" in response to ever having or now having "Recurrent Back Pain."  However, the Report of Medical Examination dated in November 1992 showed a normal evaluation of the Spine with no diagnosis for an acute or chronic back condition.  According to the examiner, a review of all available medical evidence of record did not show that the Veteran was evaluated for an acute or chronic back condition from December 1992 to 1995, which failed to show a chronic back condition linked to active military service time.  The examiner explained that it was not until May 1996 (3 years and 5 months after separation from active military service) that the Veteran sought treatment for back pain, at which time it is noted "he carried a TV set upstairs and back went out for 2 weeks."  Further, lumbar spine x-rays dated in August 2002 were normal and it was not until September 2007 (14 yrs 9 months after separation from active military service time) that a lumbar Spine X-ray revealed findings of DDD.  

The Board finds the May 2014 VA examination report to be highly probative as to whether the Veteran's lumbar spine disability is related to service.  The examiner reviewed the claims file, discussed the medical evidence and the Veteran's history in detail, performed a physical examination and, and provided an opinion supported by a well-reasoned rationale.  See Prejean, 13 Vet. App. at 448-9;  Bloom, 12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 382; see also Claiborne, 19 Vet. App. at 186.

The Board has also considered the Veteran's statements, to include his testimony during the December 2011 Board hearing, regarding his belief that he a lumbar spine disorder that was related to service.  However, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a medical opinion regarding the etiology of the medically complex disorder of lumbar spine arthritis and DDD.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Arthritis and DDD are medically complex processes because of their multiple possible etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Further, the nature and etiology of the Veteran's lumbar spine disorder is complex medical questions involving internal and unseen system processes unobservable by the Veteran.

For these reasons, and based on the evidence of record, the Board finds that the weight of the competent and probative evidence is against a finding of relationship between the Veteran's lumbar spine arthritis and DDD and service.  The Board finds that a preponderance of the evidence is against the claim for service connection for a lumbar spine disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for a lumbar spine disorder, to include DDD and DJD, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


